(D®\ICDU'|AC»)N

_\_\_s._\
WN-\O

STANLEY MARKS,

V.

SAMUEL ACOSTA, et al.,

UN|TED STATES D|STR|CT COURT

D|STR|CT OF NEVADA
Case No. 3:19-cv-00126-MMD-CBC
Plaintiff, ORDER

Defendants.

 

 

NNNNNNN-\_\_\_\_\_\
O(Il-LO)N-\O(DU)`|O)O'|A

N
`|

 

 

N
m

DlSCUSSlON

Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

(“NDOC"), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No.

1-1). Plaintiff has neither paid the full filing fee for this matter nor filed an application to
proceed in forma pauperis

Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must
complete an application to proceed in forma pauperis and attach both an inmate account
statement for the past six months and a properly executed financial certificate. The Court

will retain Plaintist civil rights complaint (ECF No. 1-1), but will not file it until the matter

1

 

©CD`|O)O'|-L(»>N_\

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
m\lo)(h-LO)N-\OCD@`|C)U'|AO)N-\O

 

 

of the payment of the hling fee is resolved. Plaintiff will be granted an opportunity to file
an application to proceed in forma pauperis, or in the alternative, pay the full filing fee for
this action. lf Plaintiff chooses to file an application to proceed in forma pauperis he must
file a fully complete application to proceed in forma pauperis, including both an inmate
account statement for the past six months and a properly executed financial certificate.

ln addition, the Comp|aint received by the Court (ECF No. 1-1) is missing page Gve
of the form. lt therefore is not clear to the Court whether Plaintiff has submitted a complete
complaint Plaintiff is informed that, if he does not nle a motion to amend the complaint
along with an amended complaint within 30 days of this order, the Court will consider the
original complaint (ECF No. 1~1) received by this Court to be the complete and operative
complaint.
ll. CCNCLUS|ON

For the foregoing reasons, lT lS ORDERED that the Clerk of the Court SHALL

SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,
as well as the document entitled information and instructions for filing an in forma pauperis
application

l`l' lS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
the correct form with complete financial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing

fee and the $50 administrative fee).

 

 

€0®`|0)0'|-|>»0)|\)-\

NNNNNNNN_\_\_\_\_\_\_\_\_\_\
`IO)O'|AO)N-\CCOU)`IC)U'|¢§O»)N-\O

 

 

28 ||

lT lS FURTHER ORDERED that if Plaintiff does not timely file a complete
application to proceed in forma pauperis, including the required financial documents,
dismissal of this action may result.

lT lS FURTHER ORDERED that, if Plaintiff does not file a motion to amend the
complaint along with an amended complaint within 30 days of the date of this order, the
Court will consider the original complaint (ECF No. 1-1) received by this Court to be the
complete and operative complaint.

lT lS FURTHER ORDERED that the Clerk of the Court shall retain the Comp|aint
(ECF No. 1-1), but shall not file it at this time.

l`l' lS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff a copy
of the Comp|aint (ECF No. 1-1).

DATED THis¢day of March 2019.

  

 

